Citation Nr: 1134790	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-15 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a left elbow disability.

5. Entitlement to service connection for a right hand disability. 

6. Entitlement to service connection for a left hand disability. 

7. Entitlement to service connection for joint impairment.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from June 1978 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in July 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  Initially, the Veteran's claim for a back disability was developed as a service connection claim for cervical spine impairment and for thoracolumbar impairment.  At the Board hearing the Veteran testified that he did not understand the issue of a cervical spine disability as he only claimed he injured his back.  Thus the Board has recharacterized service connection for cervical spine impairment and thoracolumbar spine impairment as service connection for a back disability.  

In June 2010, the Board remanded the claims for a VA medical opinion.  As the requested development has been completed, further action to ensure compliance with the remand directive is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In April 2011, the Board requested an opinion from the Veterans Health Administration (VHA).  


FINDINGS OF FACT

1. A right knee disability, degenerative joint disease, was not affirmatively shown to have been present in service; arthritis was not manifest to a compensable degree within one year of separation from service; and the right knee disability, degenerative joint disease, first documented after service beyond the one year presumptive period for a right knee disability, arthritis, as a chronic disease, is unrelated to an injury or disease or event in service.

2. A left knee disability, degenerative joint disease, was not affirmatively shown to have been present in service; arthritis was not manifest to a compensable degree within one year of separation from service; and the left knee disability, degenerative joint disease, first documented after service beyond the one year presumptive period for a left knee disability, arthritis, as a chronic disease, is unrelated to an injury or disease or event in service.

3. A back disability, degenerative disc disease, was not affirmatively shown to have been present in service and the current back disability, first documented after service is unrelated to an injury or disease or event in service.

4. A left elbow disability has not been shown since service or currently.

5. A right hand disability has not been shown since service or currently.

6. A left hand disability has not been shown since service or currently.

7. Joint impairment, unrelated to the knees or back, has not been shown.  



CONCLUSIONS OF LAW

1. A right knee disability, degenerative joint disease, was not incurred in or aggravated by service and service connection for a right knee disability, arthritis, may not be presumed based on the one-year presumption for a chronic disease.  
38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. A left knee disability, degenerative joint disease, was not incurred in or aggravated by service and service connection for a left knee disability, arthritis, may not be presumed based on the one-year presumption for a chronic disease.  
38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3. A back disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

4. A left elbow disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

5. A right hand disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

6. A left hand disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

7. Joint impairment was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in June 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain these records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  

The Veteran was afforded a VA examination in June 2010 and a VHA opinion was obtained in May 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the VA opinion in June 2010 required further development pertaining to the etiology of the claimed disabilities, the Board finds that the subsequent VHA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's file.  The VHA expert considered all of the pertinent evidence of record and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  



Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a): Affirmatively Showing Inception in Service

The Veteran's DD 214 Form shows he was an infantryman in service.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a right knee disability, left knee disability, back disability, left elbow disability, right hand disability, left hand disability and joint impairment.  

On the basis of the service treatment records, a right knee disability, left knee disability, back disability, left elbow disability, right hand disability, left hand disability and joint impairment was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  




38 C.F.R. § 3.307, 3.309: Presumptive Chronic Disease

After service, degenerative joint disease of the knees was first documented in 2010, which is well beyond the one year presumptive period following separation from service in 1986 for manifestation of arthritis of the knees as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

38 C.F.R. § 3.303(b): Chronicity and Continuity of Symptomatology 
and
38 C.F.R. § 3.303(d): First Diagnosed after Service

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a right knee disability, left knee disability, back disability, left elbow disability, right hand disability, left hand disability and joint impairment and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  

In statements and testimony, the Veteran contends that he has disabilities of the knees, back, left elbow and hands as well as joint impairment, which are due to cold weather exposure in service, particularly as an infantryman based in Germany.  He also claims that in 1985 or 1986, he was in a personnel carrier, which flipped over and caused injuries to the back, knees and left elbow.  The Veteran testified that his left elbow disability also is due to being used for support in service while lying in the cold in a firing position.  He also stated the cold weather in service affected his toes and he currently feels his hand locking.  







As the Veteran is competent to describe symptoms of a right knee disability, left knee disability, back disability, left elbow disability, right hand disability, left hand disability and joint impairment, but as it does not necessarily follow that there is a relationship between the right knee disability, left knee disability, back disability, left elbow disability, right hand disability, left hand disability and joint impairment and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe symptoms, a right knee disability, left knee disability, back disability, left elbow disability, right hand disability, left hand disability or joint impairment is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Although the Veteran is competent to describe symptoms, a right knee disability, left knee disability, back disability, left elbow disability, right hand disability, left hand disability and joint impairment is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has had the current right knee disability, left knee disability and back disability in service or since service, or is he competent to identify a left elbow disability, right hand disability, left hand disability and joint impairment.

Where, as here, there is a question of the presence or a diagnosis of a right knee disability, left knee disability, back disability, left elbow disability, right hand disability, left hand disability and joint impairment, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of the right knee disability, left knee disability, back disability, left elbow disability, right hand disability, left hand disability and joint impairment, the lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, the Veteran's statements are not to be considered as competent evidence favorable to claim.  






And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before 2010.  And no medical professional has related the right knee disability, left knee disability, back disability, left elbow disability, right hand disability, left hand disability and joint impairment to an injury, disease, or event in service.  

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

As for the right knee disability, left knee disability and back disability, to the extent the Veteran's statements and testimony are offered as a lay opinion on causation, the cause of the current right knee disability, left knee disability and back disability cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the current right knee disability, left knee disability and back disability.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of the current right knee disability, left knee disability and back disability is not admissible as evidence.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claim of service connection for a right knee disability, left knee disability and back disability, the determination of whether the Veteran's statements are credible is not reached.

The competent evidence pertaining to the right knee disability, left knee disability and back disability consists of VA records, a VA examination in June 2010 and a VHA opinion in May 2011.  

Low back pain, polyarthralgia, and degenerative changes of the lumbar spine by X-ray were first shown in VA records in March 2010.  In April 2010, chronic knee pain was noted.  

On VA examination in June 2010, the VA examiner explained that X-rays showed changes in each knee.  The diagnoses were degenerative joint disease of the knees and degenerative disc disease of the lumbar spine.  The VA examiner concluded that the disabilities were not caused by service, noting that service treatment records were negative for any complaint or documented injuries.  As for the Veteran's contentions of cold weather exposure, the VA examiner expressed the opinion that such exposure would not cause long term disabilities.  

In May 2011, a VHA expert reviewed the Veteran's file and concluded that the current degenerative disc disease of the lumbar spine and degenerative joint disease of the knees were less likely as not related to service from June 1978 to April 1986.  The VHA expert stated that the Veteran had increased pain in multiple joints ten years after discharge from service and post-traumatic arthritis typically manifests within three to five years after trauma.  The VHA expert explained that X-rays in 2010 show arthritic joint space narrowing in the knees and spurring at L3-4 and had the findings been due to the vehicle rollover in service the changes would be much more severe.  As for the effect of cold weather exposure in service, the VHA expert could not find any reference in the orthopaedic literature showing that cold weather was a risk factor for the development of osteoarthritis, however, severe frostbite could lead to development of osteonecrosis of the bone which fifteen years later would show very severe osteoarthritis as a result, which the Veteran did not have.  That same month there was an orthopedic peer review of the VHA opinion, which concurred with the VHA opinion.  




For these reasons, the VHA expert's opinion, which is uncontroverted by the competent evidence of record, is persuasive evidence against the claims for the right knee disability, left knee disability and back disability on the question of continuity under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

As the Board may consider only competent and credible evidence to support its findings as to questions of a medical diagnosis and of medical causation and as the preponderance of the evidence is against the claim of service connection for the current right knee disability, left knee disability and back disability for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

As for the left elbow disability, right hand disability, left hand disability and joint impairment, VA records first show a history of polyarthralgia and chronic pain in the left elbow, hand and feet in April 2010.  On VA examination in June 2010, the Veteran reported that he also injured his elbow in service when he was in a personnel vehicle carrier that flipped over.  The VA examiner noted that X-rays did not show degenerative changes in the hands and the left elbow essentially was within normal limits.  The VA examiner concluded that the diagnoses of bilateral hand pain, not otherwise specified, and left elbow pain, not otherwise specified, were not caused by military duty and noted that service treatment records were negative for any complaint or documented injuries.  As for cold weather exposure, the VA examiner stated that such exposure would not cause any sort of elbow arthritic change or long term disabilities.  

In May 2011, a VHA expert concluded that any joint impairment other than the hands and left elbow was less likely as not related to service as the Veteran had increased pain in multiple joints ten years after discharge from service and post-traumatic arthritis typically manifests within three to five years after the trauma and the orthopaedic literature does not show that cold weather is a risk factor for the development of osteoarthritis.  That same month orthopedic peer review of the VHA opinion concurred with the VHA expert's findings.  

Therefore the competent evidence only shows pain and no underlying pathology has been diagnosed or identified pertaining to the left elbow, right hand, left hand and joint impairment.  Pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (pain alone does not constitute a disability for which service connection may be granted.).  Without competent evidence that the Veteran has a current left elbow disability, right hand disability, left hand disability and joint impairment, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no competent evidence of a current left elbow disability, right hand disability, left disability and joint impairment, the Board need not reach the question of credibility, that is, a factual determination going to the probative value of the competent evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  

In the absence of competent evidence of a current left elbow disability, right hand disability, left hand disability and joint impairment, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a right knee disability is denied.  Service connection for a left knee disability is denied.  Service connection for a back disability is denied.  Service connection for a left elbow disability is denied.  Service connection for a right hand disability is denied.  Service connection for a left hand disability is denied.  Service connection for joint impairment is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


